Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The AFCP 2.0 amendment filed 01/10/2022 has been entered.  Claims 13 – 15 were cancelled.  Claims 1 – 12 and 16 – 20 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see Remarks filed with AFCP 2.0 amendment on 01/10/2022, with respect to the rejection of Claim 15 under 35 U.S.C. 103 over Yang in view of Yasutomi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Yang in view of Zhang.
Please see the rejection of Claim 1 below for further information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation provided with Office Action mailed 11/19/2021) in view of Zhang et al. (CN-204555252U, provided on Applicant’s IDS filed 01/02/2020, English Machine Translation provided herein and relied upon below).
Regarding claim 1, Yang shows (Figure 1):
An air conditioner indoor unit (unit illustrated in Figure 1) comprising:
a chassis (1);
an air duct assembly (4) detachably connected (via 12; “the air guiding mechanism 4 is detachably arranged on the indoor unit chassis 1, Abstract) with the chassis (1);
a face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) including a detachment opening (opening in front formed when left end plate 1101 and right end plate 1102 are placed on the upper middle frame 7, socket 101, and chassis 1) configured to allow the air duct assembly (4) to pass through (as illustrated in Figure 1, 4 passes through the opening in the face frame);
a first panel (5) configured to cover (as illustrated in Figure 1) the detachment opening (opening in front formed when left end plate 1101 and right end plate 1102 are placed on the upper middle frame 7, socket 101, and chassis 1) once the first panel (5) is closed or completely expose (in its detached position, 5 completely exposes the opening so 4 can be removed) the detachment opening (opening in front formed when left end plate 1101 and right end plate 1102 are placed on the upper middle frame 7, socket 101, and chassis 1) once the first panel (5) is opened (open position of 5 illustrated in Figure 1) to allow the air duct assembly (4) to pass through; and
a second panel (top panel of 7, not labelled in Figure 1) configured to cooperate (the top panel of upper middle frame 7 and 5 cooperate to cover the top and front surfaces of the 
wherein the air duct assembly (4) is located between (as illustrated in Figure 1, in the assembled position, 4 is located between 1 and the face frame) the chassis (1) and the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101);, and in a space enclosed by (as illustrated in Figure 1, in the assembled position, 4 is enclosed by 1 and the face frame the chassis (1) and the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101), wherein 
the first panel (5) has an upper end (the end along the top edge of 5, as illustrated in Figure 1) and a lower end (the end along the bottom edge of 5, as illustrated in Figure 1).
However, Yang lacks showing the upper end of the first panel is rotatably connected with the face frame and the lower end of the first panel is movable relatively away from the face frame.  
In the same field of endeavor of an air conditioner indoor unit, Zhang teaches (Figures 1, 2, and 3):
It is known in the air conditioner indoor unit (unit illustrated in Figure 1) art to provide
a first panel (20), wherein
an upper end (the end along the top edge of 20, as illustrated in Figure 1) of the first panel (20) is rotatably connected (“the inlet grille 20 is pivotally connected to the face frame 10 through a connecting member 30”, Page 2, lines 39-40; as illustrated in Figure 3, the top edge of 20 is connected to 30; therefore, the upper end of 20 is rotatably connected via 30 to 10) with a face frame (10) and a lower end (the end along the bottom 
Further, it is “complicated and troublesome to remove the entrance grille [first panel]” to access the filter, Page 1, see Background technique section).  “It is very convenient” to access the interior of the unit “by pivoting the inlet grille [first panel] with the first end as an axis, thereby opening or closing the air inlet window… without completely removing the style grille”, Page 2, lines 9-13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first panel shown by Yang such that the upper end is rotatably connected with the face frame and the lower end is movable relatively away from the face frame, as taught by Zhang, to increase the convenience of the indoor unit by pivoting the first panel with the upper end as an axis, thereby opening or closing the opening, without completely removing the first panel.  Completely removing the first panel to access the interior of the indoor unit is complicated and troublesome. 

Regarding claim 4, Yang shows (Figure 1):
The first panel (5) includes an air outlet (translation, para. 0025, lines 231-232: “The air guide door is provided between the two sides of the mechanism 4; the air guide door is provided with an air outlet”) in communication with an air duct (duct through 4, as illustrated in Figure 1) formed by the air duct assembly (4).

Regarding claim 5, Yang shows (Figure 1):
The first panel (5) and the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101).
However, Yang lacks showing the first panel is clamped with the face frame.
In the same field of endeavor of an air conditioner indoor unit, Zhang teaches (Figures 1, 2, and 3):
It is known in the air conditioner indoor unit (unit illustrated in Figure 1) art to provide
a first panel (20), wherein
the first panel (20) is clamped with (via 70, “the second end of the inlet grill 20 is provided with a connector 70. The base 60 is provided with a position corresponding to the connector 70.  A socket is inserted and the connector 70 is mated with the socket”, Page 4, lines 19-21) the face frame (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first panel shown by Yang to clamp to the face frame, as taught by Zhang, to secure the free end of the first panel in its installed position, preventing someone from accidentally opening the panel while in operation. 

Regarding claim 6, the combination of Yang and Zhang teaches:
A left end (Yang: the left end of 5) and a right end (Yang: the right end of 5) of the first panel (Yang: 5) are detachably clamped (Zhang: via 70) with the face frame (Yang: face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101). 

Regarding claim 7, the combination of Yang and Zhang teaches:
The first panel (Yang: 5) includes a clamp (Zhang: 70) protruding from an inner side (Yang: the inner side of 5)  of the first panel (Yang: 5); and
the face frame (Yang: face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) includes a clamping hole (Zhang: socket, “the second end of the inlet grill 20 is provided with a connector 70. The base 60 is provided with a position corresponding to the connector 70.  A socket is inserted and the connector 70 is mated with the socket”, Page 4, lines 19-21) formed at a front side (Yang: the front side of the face frame) of the face frame (Yang: face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) and configured to fit with (as described in Zhang Page 4, lines 19-21) the clamp (Zhang: 70).
However, the combination of Yang and Zhang does not teach a plurality of clamps and a plurality of clamping holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single clamp and associated clamping hole taught by the combination of Yang and Zhang to include a plurality of clamps and a plurality of associated claiming holes in order to provide redundancy should one of the clamps break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Regarding claim 8, the combination of Yang and Zhang teaches:
The plurality of clamps (Zhang: 70, as modified in Claim 7 above) includes
one or more first clamps (Zhang: 70, as modified in Claim 7 above) at the inner side (Yang: the inner side of 5)  of a left end (one of ordinary skill in the art, when providing a 
one or more second clamps (Zhang: 70, as modified in Claim 7 above) at the inner side (Yang: the inner side of 5) of a right end (one of ordinary skill in the art, when providing a plurality of clamps, would provide one at the right end of panel 5) of the first panel (Yang: 5).

Regarding claim 11, Yang shows (Figure 1):
The second panel (top panel of 7, not labelled in Figure 1) is positioned above (as illustrated in Figure 1, the unlabeled top panel of 7 is above the lower middle frame 5) the first panel (5); and
the first panel (5) and the second panel (top panel of 7, not labelled in Figure 1) are configured to cooperate with each other to cover (Yang, fig. 1, see that the unlabeled top panel will cover some of the lower middle frame 5 when both are installed) a front side of the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101).

Regarding claim 12, Yang shows (Figure 1):
An upper end (the end along the rear edge of the panel about which the panel rotates, as illustrated in Figure 1) of the second panel (top panel of 7, not labelled in Figure 1) is rotatably connected with (as illustrated in Figure 1, the unlabeled top panel can rotated into place on the upper middle frame 7 along the rear/upper edge) the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101); and
a lower end (the end along the front edge of the panel, as illustrated in Figure 1) of the second panel (top panel of 7, not labelled in Figure 1) is movable relatively away from (as illustrated in Figure 1, the front edge of the panel moves away from the frame when the panel is rotated about its rear edge to open) the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101).

Regarding claim 17, Yang shows (Figure 1):
The second panel (top panel of 7, not labelled in Figure 1) is rotatably connected with (along the rear edge, as illustrated in Figure 1) the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) at one end (the rear end of the panel, as illustrated in Figure 1) of the second panel (top panel of 7, not labelled in Figure 1), and is openable relatively away from (as illustrated in Figure 1, as the panel rotates about the rear edge, the front end of the panel opens away from the face frame) the face frame (face frame formed by left end plate 1101, right end plate 1102, upper middle frame 7, socket 101) at another end (the front end of the panel, as illustrated in Figure 1) of the second panel (top panel of 7, not labelled in Figure 1). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation provided with Office Action mailed 11/19/2021) and Zhang et al. (CN-204555252U, provided on Applicant’s IDS filed 01/02/2020, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Park (US-20050279116-A1).
Regarding claim 2, the combination of Yang and Zhang teaches the claimed invention except:
a grille assembly including a grille member and a filter arranged at the grille member; wherein the face frame further includes an installation opening; and the grille member is arranged in the installation opening.
In the same field of endeavor as an air conditioner indoor unit, Park teaches (Figure 3):
It is known in the air conditioning indoor unit art to provide
a grille assembly including a grille member (140) and a filter (dust-collecting filter 180) arranged at the grille member (140);
wherein: the face frame (120) further includes an installation opening (opening formed in top of front frame 120 when suction grille 140 is removed); and
the grille member (140) is arranged in (as illustrated in Figure 3) the installation opening (opening formed in top of front frame 120 when suction grille 140 is removed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner indoor unit shown by Yang to include a grille assembly and filter, as taught by Park, to increase indoor air quality by filtering the air. 

Regarding claim 3, the combination of Yang, Zhang, and Park teach:
The grille member (Park: 140) and the filter (Park: 180) are integrally formed as one integral structure (Park, para. 0069).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation provided with Office Action mailed 11/19/2021) and Zhang et al. (CN-204555252U, provided on Applicant’s IDS filed 01/02/2020, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Shibuya (US-20090183521-A1).
Regarding claim 16, the combination of Yang and Zhang teaches the claimed invention 
the second panel and the face frame are integrally formed as one integral structure.
In the same field of endeavor of an air conditioner indoor unit, Shibuya teaches Figure 1):
It is known in the air conditioner indoor unit art for a second panel (12) and a face frame (110 and 130) to be integrally formed as one integral structure (para. 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner indoor unit shown by Yang such that the second panel and the face frame are integrally formed as one integral structure, as taught by of Shibuya, to simplify assembly of the air conditioner by having less parts to assemble.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation provided with Office Action mailed 11/19/2021) and Zhang et al. (CN-204555252U, provided on Applicant’s IDS filed 01/02/2020, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Ooishi (US-20090158765-A1).
Regarding claim 18, Yang shows (Figure 1):
The first panel (5). 
However, Yang lacks showing an air guiding assembly at the first panel.
In the same field of endeavor of an air conditioner indoor unit, Ooishi teaches (Figure 1):
It is known in the air conditioner indoor unit art to provide
an air guiding assembly at the first panel (Ooishi, fig. 1, up-down wind direction boards 60a and 60b; para. 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first panel shown by Yang to include the air guiding .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN-106352523-A, English translation provided with Office Action mailed 11/19/2021) and Zhang et al. (CN-204555252U, provided on Applicant’s IDS filed 01/02/2020, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, further in view of Bai (CN-104748238-A).
Regarding claim 19, Yang shows (Figure 1):
The air duct assembly (4) includes a volute (12).
However, Yang lacks showing the volute includes a first sliding protrusion structure at a left end of the volute; and a second sliding protrusion structure at a right end of the volute; the chassis includes: a first side fixing member protruding from a left end of the chassis and including a first sliding groove structure at a side of the first side fixing member facing a right end of the chassis; and a second side fixing member protruding from the right end of the chassis and including a second sliding groove structure at a side of the second side fixing member facing the first side fixing members; and the first sliding protrusion structure is engaged with the first sliding groove structure, and the second sliding protrusion structure is engaged with the second sliding groove structure.
In the same field of endeavor of an air conditioner indoor unit, Bai teaches (Figures 1, 14, 15, and 21):
It is known in the air conditioner indoor unit art to provide
a chassis (1) and an air duct assembly (2), wherein
the air duct assembly (2) includes a volute (sides of 2) including:
a first sliding protrusion structure (82) at a left end of the volute (sides of 2); and
a second sliding protrusion structure (82 on the opposite side) at a right end of the 
the chassis (1) includes:
a first side fixing member (guide groove 81 on the left side) protruding from a left end of the chassis (1) and including a first sliding groove structure (see a1411 on the left side in  annotated Figure 21 below) at a side of the first side fixing member facing a right end of the chassis (1); and
a second side fixing member (guide groove 81 on the right side) protruding from the right end of the chassis (1) and including a second sliding groove structure (see a1411 on the right side in annotated Figure 21 below) at a side of the second side fixing member facing the first side fixing members; and
the first sliding protrusion structure is engaged with the first sliding groove structure (see Figure 21 for engagement), and
the second sliding protrusion structure is engaged with the second sliding groove 

    PNG
    media_image1.png
    700
    723
    media_image1.png
    Greyscale

Bai, annotated figure 21
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the air duct assembly and the chassis shown by Yang to include the volute includes a first sliding protrusion structure at a left end of the volute; and a second sliding protrusion structure at a right end of the volute; the chassis includes: a first side fixing member protruding from a left end of the chassis and including a first sliding groove structure at a side of the first side fixing member facing a right end of the chassis; and a second side fixing member protruding from the right end of the chassis and including a second sliding groove structure at a side of the second side fixing member facing the first side fixing members; and the first sliding protrusion structure is engaged with the first sliding groove structure, and the second 

Regarding claim 20, Yang shows (Figures 1 and 3):
The air duct assembly (4) further includes a front water receiving plate (water receiving tray 10) formed at an upper part (as illustrated in Figure 3) of the volute (12) and integrally formed with (as illustrated in Figure 3) the volute (12) as one integral structure.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, the closest prior art is the combination of Yang and Zhang, as recited in the rejection of Claim 7 above.  However, the combination does not teach the plurality of clamps includes two first clamps oppositely arranged at the inner side of the left end of the first panel and spaced apart from each other and two second clamps oppositely arranged at the inner side of the right end of the first panel and spaced apart from each other. 
Regarding Claim 10, the closest prior art is the combination of Yang and Zhang, as recited in the rejection of Claim 5 above.  However, it is impermissible hindsight to use case law to both modify the single clamp and clamping hole to be a plurality of clamps and clamping holes, and to reverse the location of the plurality of clamps and clamping holes.  It is noted that Zhang teaches the clamp is on the inner surface of the first panel and the clamping hole is on the front side of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA K TIGHE/Examiner, Art Unit 3762                                                                                                                                                                                                        01/27/2022

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762